Citation Nr: 0639826	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Whether the appellant meets the basic income eligibility 
requirements for entitlement to VA disability pension 
benefits.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1963 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 Administrative Decision, in 
which the RO discontinued the veteran's pension benefits as 
of July 1, 2003.  The veteran filed a notice of disagreement 
(NOD) in August 2004, and the RO issued a statement of the 
case (SOC) in January 2005.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in February 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's countable income for 2003, 2004, 2005, and 
2006 exceeds the maximum annual income for improved pension 
benefits for a veteran with no spouse or children, and who is 
permanently and totally disabled.


CONCLUSION OF LAW

The basic income eligibility requirements for improved 
pension benefits are not met.  38 U.S.C.A. §§ 1503, 5107 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In this case, the appellant has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed him.  As will 
be explained below, the appellant's claim lacks legal merit.  
As it is the law, and not the facts, that are dispositive of 
the appeal, the duties to notify and assist imposed by the 
VCAA are not applicable in this case.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

II.  Analysis

A veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
his countable income.  38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. §§ 3.23, 3.273 (2006).

Payments of any kind from any source (for example, life 
insurance proceeds) shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271 (2006).  Social 
Security benefits are not specifically excluded under 38 
C.F.R. § 3.272 (2006).  Such income is therefore included as 
countable income.

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a) (2006).  Nonrecurring income 
(income received on a one-time basis) will be counted, for 
pension purposes, for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(c) 
(2006).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23 (2006).  38 U.S.C.A. § 1521(a) (West 2002), (b); 38 
C.F.R. § 3.3(a)(3) (2006).  The MAPR is published in Appendix 
B of VA Manual M21-1 (M21-1) and is to be given the same 
force and effect as published in VA regulations.  38 C.F.R. § 
3.21 (2006).  

Effective December 1, 2002, the maximum allowable rate for a 
veteran without spouse or child who is permanently and 
totally disabled was $9,690.  See M21-1, part I, Appendix B, 
(change 46) (September 25, 2003).  Effective December 1, 
2003, the maximum allowable rate for a veteran without spouse 
or child who is permanently and totally disabled was $9,894.  
See M21-1, part I, Appendix B, (change 49) (October 4, 2004).  
Effective December 1, 2004, the maximum allowable rate for a 
veteran without spouse or child who is permanently and 
totally disabled was $10,162.  See M21-1, part I, Appendix B, 
(change 52) (September 29, 2006).  Effective December 1, 
2005, the maximum allowable rate for a veteran without spouse 
or child who is permanently and totally disabled is $10,579.  
See M21-1, part I, Appendix B.

The veteran filed a claim for disability pension benefits.  
He asserts that although his Social Security income is in 
excess of the MAPR, he should be entitled to VA disability 
pension benefits in addition to his Social Security income.

The veteran has stated that his only source of income is 
Social Security, of which he received $1,280 per month in 
2003.  Annualizing his monthly income, the Board finds that 
his annual income was $15,360 ($1,280 x 12 months) for 2003.  
This amount is considered countable income for purposes of 
calculating eligibility to disability pension benefits.  See 
38 C.F.R. § 3.271 (2006).  In his February 2005 substantive 
appeal, the veteran stated that he earned a Social Security 
benefit of $1,280 per month.  He has not stated that his 
Social Security income has changed from $1,280 per month 
since that time.  Therefore, for the purpose of analyzing the 
veteran's entitlement to VA pension benefits, the Board will 
view the record in the light most favorable to the veteran 
and presume that he has continued to receive the same amount 
of Social Security income during the pendency of the appeal.

Comparing the veteran's countable income of $15,360 per year 
to the MAPR effective in 2003 to 2006, the Board finds that 
the veteran's countable income exceeds the MAPR for all 
applicable years.

The Board notes that additional expenses paid by the 
appellant would be eligible to be excluded from his countable 
income.  Such expenses are noted in 38 C.F.R. § 3.272 (2006).  
A September 2003 Report of Contact (prepared by a VA employee 
following contact with the veteran) noted that the veteran 
received $12,600 as profit from the sale of his home.  As 
profits from the sale of property are excluded from countable 
income, this amount has not been added to his countable 
income.  See 38 C.F.R. § 3.272(e) (2006).  However, there 
also is no evidence of expenses to be excluded from the 
veteran's countable income.  The Report of Contact further 
that the veteran did not pay for his nursing home care, but 
that it was paid by insurance.  There also is no evidence to 
show that the veteran has paid for any other medical expenses 
during the pendency of the appeal.  Thus, although 
unreimbursed medical expenses that are paid during the 12-
month annualization period are excluded from countable 
income, the record does not show that the veteran made 
payments for medical expenses that were unreimbursed.  See 
38 C.F.R. § 3.272(g) (2006).  Further, the veteran has not 
submitted any evidence to show any other payments or income 
that is eligible to be excluded from countable income.

In summary, overall evidence indicates that the veteran's 
countable income, which includes only his Social Security 
income, exceeds the statutory limits for basic eligibility 
for VA disability pension benefits.  Although recognizing the 
veteran's service, the Board is nonetheless bound by the laws 
enacted by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer (General Counsel) of the Department. 
38 U.S.C.A. § 7104(c) (West Supp. 2005).  In this case, the 
governing legal authority specifically prohibits the payment 
of VA disability pension benefits to veterans whose countable 
income exceeds the MAPR, as is the case here.  

Under these circumstances, the Board has no alternative but 
to find that the veteran is not eligible for disability 
pension benefits because his countable income exceeds the 
MAPR.  Where, as here, the law is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the veteran does not meet basic income eligibility 
requirements for entitlement to VA disability pension 
benefits, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


